Citation Nr: 1717533	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  05-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1979 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in December 2015.  A transcript of that hearing is on file.

This case was previously before the Board in February 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability.  In his hearing testimony, written statements, and histories given to medical care providers, the Veteran has consistently reported a July 1986 neck injury resulting in severe stiffness, a similar neck injury at Camp Lejeune in 1988 or 1989, and neck pain resulting from his January 1990 low back injury.  Treatment for the Veteran's low back injury is documented in part in the claims file, which contains records from Fleet Hospital 5 in Saudi Arabia, where the Veteran initially received treatment for it, and from the Navy Hospital in Landstuhl, Germany, where he was transferred for further treatment.  See Service Treatment Records 18-19, 22 (VBMS Receipt Date May 15, 2014).  The claims file does not contain the Veteran's service treatment records prior to January 1990, and the Board previously remanded this matter in order to attempt to obtain those records; this request produced a negative response.

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's February 2016 remand order directed the AOJ to request the Veteran's hospital records from Landstuhl, Germany, directly and separately from any request for the Veteran's service treatment records.  There is no documentation of such a request to the hospital in Germany or to the fleet hospital in Saudi Arabia, or the repository where the treatment records may be stored after the Fleet Hospital was discontinued; therefore, the Board finds there was not compliance with the remand order, and a remand is necessary to fulfill this directive.  As the examiner's negative nexus opinion rested mainly on the lack of documented neck treatment during service, these records are particularly important to completing the record and giving the Veteran every possible consideration.

Further, the April 2016 VA medical opinion acknowledges the Veteran's "very reliable, honest history" but gave a negative nexus opinion based on the lack of medical evidence in the record.  For this reason, the opinion is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that reports of symptomatology are not supported by contemporaneous clinical evidence does not render them inherently not credible).  In other words, the examiner appeared to impermissibly dismiss the Veteran's otherwise competent and credible reports of the initial injury and continued problems with his neck afterward solely because these complaints were not documented in service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Therefore, the Board finds that another VA opinion which addresses the above deficiency is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c) (West 2014); 38 C.F.R. § 3.159(b) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based on available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Hampton VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Request the Veteran's hospitalization records directly from the Navy Hospital facility in Landstuhl, Germany, reflecting all treatment he received following his January 1990 injury.  If such records are unavailable, the Veteran's file must be documented clearly to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request the Veteran's hospitalization records for his treatment following the January 1990 injury at Fleet Hospital 5 in Saudi Arabia from the appropriate sources, to include the Navy Bureau of Medicine and Surgery.  If such records are unavailable, the Veteran's file must be documented clearly to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability was caused, at least in part, by his military service.  
If the examiner determines that a new examination is warranted, then one should be scheduled and the Veteran properly notified.

In providing the requested opinion, the examiner must consider the Veteran's competent and credible statements regarding in-service neck injuries and subsequent continued neck pain and stiffness, particularly in this case where the Veteran's service treatment records prior to 1990 are substantially incomplete.  

The examiner must also review the records submitted by the Veteran of treatment for a spine injury in 1990 in Saudi Arabia with subsequent treatment in Germany, and in particular review the records to determine the significance of the records where the Veteran indicates it shows he complained of neck pain in the course of receiving treatment for the spine injury.

The examiner should also address whether the in-service injuries, and his ongoing symptomatology, made the Veteran more susceptible to sustaining the post-service herniated disc in 1996.  

The medical opinion report must include a complete rationale for all opinions expressed.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for a cervical spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

